DETAILED ACTION
Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The sequences in claims 1 and 4 are not associated with a sequence identifier (a SEQ ID NO).   Examiner notes that additional sequences in the specification may also need a SEQ ID NO: as this is not a comprehensive list of the entire specification. All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing.  See MPEP § 2421-2422. Applicant must amend the specification in response to this office action and must confirm that all sequences in the specification are included in the sequence listing.  Examiner requests that Applicants review the specification to confirm that all sequences, as required, comply with MPEP § 2421-2422.  
This is a cursory review. See specification, e.g., at p. 1, l. 20; p. 2, l. 2; p. 3, ll. 16 and 20; p. 17, ll. 10-14 and 18.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claim(s) 1-4, drawn to a hook fusion protein comprising - a hook core - at least one cytoplasmic carboxy terminal endoplasmic reticulum (ER) retention signal and/or at least one cytoplasmic amino terminal endoplasmic reticulum (ER) retention signal; wherein the hook fusion protein is a soluble protein that localizes in the cytoplasm.  
Group 2, claim(s) 5, 6, and 8-14, drawn to a nucleic acid comprising a nucleic acid sequence encoding the hook fusion protein according to claim 1; and/or vector comprising the nucleic acid; and/or a viral particle system comprising the nucleic acid; and/or an isolated cell comprising a vector system.
Group 3, claim(s) 7, drawn to a nucleic acid system for intracellular targeting control comprising (a) a nucleic acid encoding a hook fusion protein according to claim 1, and (b) a nucleic acid encoding a target fusion protein comprising a hook-binding domain; wherein said target fusion protein is a membrane protein; and wherein the hook fusion protein localizes in the ER when bound to the target fusion protein; optionally wherein the hook fusion protein comprises a streptavidin domain and the target fusion protein comprises a streptavidin-binding domain.
Group 4, claim(s) 15, drawn to an in vitro method for regulating the intracellular trafficking in a host cell of a target protein. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
full amino acid sequence of hook core (group 1)
full amino acid sequence of cytoplasmic carboxy terminal endoplasmic reticulum (ER) retention signal (Group 1)
full amino acid sequence of cytoplasmic amino terminal endoplasmic reticulum (ER) retention signal (Group 1)
endocytosis signal sequence (Group 1)
full nucleic acid sequence of hook core (groups 2-4)
full nucleic acid sequence of cytoplasmic carboxy terminal endoplasmic reticulum (ER) retention signal (groups 2-4)
full nucleic acid sequence of cytoplasmic amino terminal endoplasmic reticulum (ER) retention signal (groups 2-4)
endocytosis signal nucleic acid sequence (groups 2-4)
identity a membrane protein (group 2)
groups 2-4: chimeric antigen receptor consisting of
i. 
binding domain sequence
hook-binding domain sequence
activation domain sequence

or 
NKG2D or a functional variant sequence,
activation domain sequence
hook-binding domain sequence

If Applicant elects Group 1, Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First, Applicant should elect a single, fully defined and unambiguous species of the invention of Group I by providing 1) the complete amino acid sequence of a hook core, 2) a complete amino acid sequence of a cytoplasmic carboxy terminal endoplasmic reticulum (ER) retention signal, 3) the complete amino acid sequence of a cytoplasmic amino terminal endoplasmic reticulum (ER) retention signal, and 4) the complete amino acid sequence of an endocytosis signal.
Second, Applicant should positively identify all claims that read upon the single, elected species.

If Applicant elects Group 2 Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First, Applicant should elect a single, fully defined and unambiguous species of the invention of Group 2 by 1) the complete nucleic acid sequence of a hook core, 2) a complete nucleic acid sequence of a cytoplasmic carboxy terminal endoplasmic reticulum (ER) retention signal, 3) the complete nucleic acid sequence of a cytoplasmic amino terminal endoplasmic reticulum (ER) retention signal, 4) the complete nucleic acid sequence of an endocytosis signal; 5) a fully defined target fusion protein identified above as i. or ii; and 6) identity of membrane protein.
Second, Applicant should positively identify all claims that read upon the single, elected species.

If Applicant elects Group 3, Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First, Applicant should elect a single, fully defined and unambiguous species of the invention of Group 3 by providing by 1) the complete nucleic acid sequence of a hook core, 2) a complete nucleic acid sequence of a cytoplasmic carboxy terminal endoplasmic reticulum (ER) retention signal, 3) the complete nucleic acid sequence of a cytoplasmic amino terminal endoplasmic reticulum (ER) retention signal, 4) the complete nucleic acid sequence of an endocytosis signal; and 5) a fully defined target fusion protein identified above as i. or ii.
Second, Applicant should positively identify all claims that read upon the single, elected species.

If Applicant elects Group 4, Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First, Applicant should elect a single, fully defined and unambiguous species of the invention of Group 4 by providing by 1) the complete nucleic acid sequence of a hook core, 2) a complete nucleic acid sequence of a cytoplasmic carboxy terminal endoplasmic reticulum (ER) retention signal, 3) the complete nucleic acid sequence of a cytoplasmic amino terminal endoplasmic reticulum (ER) retention signal, 4) the complete nucleic acid sequence of an endocytosis signal; and 5) a fully defined target fusion protein identified above as i. or ii.
Second, Applicant should positively identify all claims that read upon the single, elected species.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-15.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of a hook protein comprising a hook core region and an endoplasmic reticulum retention signal (ER-RS), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Boncompain et al (Nature Methods 9: 493-500 (2012)- cited in IDS filed 4/20/2020).  Boncompain et al. describes fusion proteins comprising a hook core region and an endoplasmic reticulum retention signal (ER-RS) wherein said ER-RS is either the sequence KDEL or from the protein li.  See reference generally.
Accordingly, Groups 1-4 lack unity of invention in view of the prior art because they do not share a special technical feature that makes a contribution over the prior art.

Regarding Groups 1-4, the chemical compounds of peptides and polynucleotides are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Proteins/peptides are made of amino acids and amide bonds whereas nucleic acids are made from monosaccharides, phosphates groups, and glycosidic bonds. Thus, proteins and nucleic acids have different physical and chemical structures.  There is no common core structure shared by the compounds of proteins and nucleic acids.  Thus, there is a lack of unity of invention.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654